DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite ‘and/or’. It is not clear which conjunction the claim needs to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 17-21 and 28 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Claussen et al. (US 2015/0327080, “Claussen”).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
Claussen discloses “Frequency Band Selection” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method by a network node for shifting cell borders of multiple frequency bands, the method comprising: 
deploying at least two frequency bands ([0079 and Fig. 2] “in FIG. 2, two carriers are provided.”), each of the at least two frequency bands having at least two cells (See Fig. 2; left-hand side figure. “Carrier 1” and “Carrier 2”, and [0079] “Each carrier provides coverage to a geographical area in three sectors.”), each cell having an associated cell coverage area ([0079] “Each carrier provides coverage to a geographical area in three sectors.”) within a common target coverage area ([0079] “three sectors”), each of the at least two frequency bands being associated with a respective interference area along a respective cell border ([0079] “shown on the left-hand side of FIG. 2, carriers 1 and 2 are provided such that their beam patterns are substantially collocated, and directed in substantially identical directions, leading to an overall multi carrier configuration in which areas of poor signal to noise and interference ratio are experienced on both carriers in substantially the same geographic locations.”), each interference area ([0082] “at cell edges” See below.) being characterized by interference from an adjacent cell ([0082 and Fig. 3] “a significant improvement in signal to interference and noise ratio for those users at cell edges and provides an improved overall network capacity by avoiding poor signal to interference and noise ratio in relation to cell and sector boundaries.”); and 
adjusting the associated cell coverage area ([0080] “shifted by 60°”) of at least one of the at least two frequency bands such that the respective cell border of the at least one of the at least two frequency bands is shifted ([0080 and Fig. 2] “On the right-hand side of FIG. 2 an alternative configuration of carriers is illustrated schematically. In this scenario, the main beam supporting each sector of carrier 1 is offset in relation to the main beam supporting each sector of the second carrier. That is to say, as illustrated in FIG. 2, the beam pattern of carrier 2 is shifted by 60° in relation to the beam pattern supported on carrier 1.” In other words, the main beam of carrier 2 is shifted so that its coverage area is adjusted as shown in the right-hand side of Fig. 2.) to reduce a common interference area of the at least two frequency bands ([0081 and Fig. 2] “Because of the relative sector offset of embodiments described herein, areas with poor signal to interference and noise ratio experienced on a first carrier and a second carrier tend to overlap less than in a traditional arrangement”), the common interference area comprising an area where the respective cell borders of the at least two frequency bands overlap (See Fig. 2 left-hand side figure, [0079] “areas of poor signal to noise and interference ratio are experienced on both carriers in substantially the same geographic locations. Namely: between sectors and at the base station cell edge.”).

Regarding claim 17, it is a network node (See Fig. 1; 20 “Macro-cell Node B”) corresponding to the method claim 1, except “memory operable to store instructions” ([0104] “said instructions perform some or all of the steps of said above-described methods. The program storage devices may be, e.g., digital memories”); and “processing circuitry operable to execute the instructions to cause the network node” ([0105] “The functions of the various elements shown in the Figures, including any functional blocks labelled as “processors” or “logic”, may be provided”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 18, the network node of Claim 17, wherein for each frequency band, two or more transmission reception points (TRPs) are associated with each cell ([0068 and Fig. 2] “User equipment 50 roam through the wireless telecommunications system.”), and wherein adjusting the associated cell coverage area of the at least one of the at least two frequency bands involves changing an association between TRPs and cells for at least one TRP in at least one of the frequency bands ([0082] “It will be appreciated that such an arrangement may require more frequent handover or cell selection processes to occur within a network, both intra-cell between cells supported by a single base station and inter-cell between cells supported by different base stations.”).

Regarding claim 19, the network node of Claim 18, wherein the associated cell coverage areas are provided by a small cell solution (See Fig. 6 and [0095] “Cell 

Regarding claim 20, the network node of Claim 17, wherein, when adjusting the associated cell coverage area of the at least one of the at least two frequency bands such that the respective cell border of the at least one of the at least two frequency bands is shifted, the processing circuitry is operable to execute the instructions to cause the network node to: spatially shift only the cell coverage area associated with the at least one of the at least two frequency bands (See Fig. 2 for shifted sectors by 60 degree that is equivalent to the “spatially shift”.).

Regarding claim 21, the network node of Claim 17, wherein the respective cell border of the at least one of the at least two frequency bands is shifted in response to a signal quality measured by a wireless device within the target coverage area ([0081] “Because of the relative sector offset of embodiments described herein, areas with poor signal to interference and noise ratio experienced on a first carrier and a second carrier tend to overlap less than in a traditional arrangement”)

Regarding claim 28, the network node of Claim 17, wherein the associated cell coverage area of the first of the at least two frequency bands has a same cell shape as the associated cell coverage area of the second of the at least two frequency bands (See Fig. 2 for cells of Carrier 1 and Carrier 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 2015/0327080, “Claussen”) in view of Nakayama (US 2016/0165983).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
Regarding claim 23, it is noted that while disclosing how to improve signal to noise and interference ratio in an area, Claussen does not specifically teach about MIMO for reducing interference. It, however, had been known before the effective filing date of the instant application as shown by Nakayama as follows; 
the network node of Claim 17, wherein the processing circuitry is operable to execute the instructions to cause the network node to apply distributed multiple input multiple output (MIMO) to increase a physical cell size of the cell coverage area of the at least one of the at least two frequency bands (This alternative is not examined.) and/or to improve performance in the common interference area of the at least two frequency bands ([Nakayama, 0078] “in the massive-MIMO, it is possible to improve an antenna gain and reduce interference according to communication in a pinpoint using beams.”).
. 

Claim(s) 25 rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 2015/0327080, “Claussen”) in view of Das et al. (US 2013/0244669, “Das”).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
Regarding claim 25, it is noted that while disclosing how to improve signal to noise and interference ratio in an area, Claussen does not specifically teach about automatically performing cell size adjustment. It, however, had been known before the effective filing date of the instant application as shown by Das as follows;
the network node of Claim 17, wherein adjusting the associated cell coverage area of at least one of the at least two frequency bands is performed automatically ([Das, 0015] “Automatically configuring the first small-area cell and the at least one neighbor small-area cell for communication with the user equipment may include automatically configuring the first small-area cell and the at least one neighbor small-area cell for communication with the user equipment”).
. 

Claim(s) 30-33, 40 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 2015/0327080, “Claussen”) in view of Arpee et al. (US 6,711,404, “Arpee”).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
With respect to independent claims:
Regarding claim 30, a method for cell border shifting for multiple frequency bands, the method comprising: 
deploying at least two frequency bands ([0079 and Fig. 2] “in FIG. 2, two carriers are provided.”), each of the at least two frequency bands being associated with a cell coverage area within a target coverage area (See Fig. 2; left-hand side figure. “Carrier 1” and “Carrier 2”, and [0079] “Each carrier provides coverage to a geographical area in three sectors.”); and adjusting the cell coverage area of at least one of the two frequency bands ([0080 and Fig. 2] “On the right-hand side of FIG. 2 an alternative configuration of carriers is illustrated schematically. In this scenario, the main beam supporting each sector of carrier 1 is offset in relation to the main beam supporting each is shifted by 60° in relation to the beam pattern supported on carrier 1.” In other words, the main beam of carrier 2 is shifted so that its coverage area is adjusted as shown in the right-hand side of Fig. 2.) to minimize a common interference area of the two frequency bands ([0081 and Fig. 2] “Because of the relative sector offset of embodiments described herein, areas with poor signal to interference and noise ratio experienced on a first carrier and a second carrier tend to overlap less than in a traditional arrangement” Note that Claussen describes how to reduce an interfering area, and does not specifically describe about minimizing the interfering area. This will be discussed in view of Arpee.).
It is noted that while disclosing how to reduce interference, Claussen does not specifically teach about minimizing an interfering area. It, however, had been known before the effective filing date of the instant application as shown by Arpee as follows; 
to minimize a common interference area ([Arpee, Col. 11, lines 55-59] “Cellular division and frequency reuse depend upon adjusting the angle and tilt of antennas correctly at a base station, creating a server area that minimizes propagation interference of nearby channels.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Claussen by using the features of Arpee in order to minimize path loss, interfering signals in multi-channel systems such that “The method provides downscale information and gives RF engineers a high-resolution model describing the path loss over a given area of interest” [Arpee, Col. 2, lines 60-63]. 

Regarding claim 44, it is a network node (See Fig. 1; 20 “Macro-cell Node B”) corresponding to the method claim 30, except “memory operable to store instruction” ([0104] “said instructions perform some or all of the steps of said above-described methods. The program storage devices may be, e.g., digital memories”); and “processing circuitry operable to execute the instructions to cause the network node” ([0105] “The functions of the various elements shown in the Figures, including any functional blocks labelled as “processors” or “logic”, may be provided”), and is therefore rejected for the similar reasons set forth in the rejection of claim 30. 

With respect to dependent claims:
Regarding claim 31, the method of Claim embodiment 30, wherein the cell coverage area of the at least one of the two frequency bands is adjusted in response to a signal quality measured by a wireless device within the target coverage area ([0076] “As a result of shifting the beam pattern of a second carrier in relation to a first carrier, regions of poor signal to interference and noise ratio, both between the sectors and at cell edges of a particular base station, are arranged such that they are no longer co-located in comparison to a typical co-located carrier deployment.”).

Regarding claim 32, the method of Claim, wherein adjusting the cell coverage area comprises shifting at least one frequency band border across the target coverage area ([0080 and Fig. 2] “as illustrated in FIG. 2, the beam pattern of carrier 2 is shifted by 60° in relation to the beam pattern supported on carrier 1.”).

Regarding claim 33, the method of Claim 30, wherein adjusting the cell coverage area comprises adjusting a placement of an antenna node ([0080 and Fig. 2] “as illustrated in FIG. 2, the beam pattern of carrier 2 is shifted by 60° in relation to the beam pattern supported on carrier 1.”).

Regarding claim 40, the method of Claim 30, wherein the cell coverage area of the first of the at least two frequency bands has a same cell shape as the cell coverage area of the second of the at least two frequency bands (See Fig. 2 for cells of Carrier 1 and Carrier 2).

Claim(s) 34 rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 2015/0327080, “Claussen”) in view of Arpee et al. (US 6,711,404, “Arpee”) and further in view of Nakayama (US 2016/0165983).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
Regarding claim 34, it is noted that while disclosing how to improve signal to noise and interference ratio in an area, Claussen does not specifically teach about MIMO for reducing interference. It, however, had been known before the effective filing date of the instant application as shown by Nakayama as follows; 
the method of Claim 30, further comprising applying distributed multiple input multiple output (MIMO) to increase a physical cell size of the cell coverage area of one or more of the at least two bands (This alternative is not examined.) and/or improve 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Claussen by using the features of Nakayama in order to provide robust communication methods in crowded communication environments such that “there is provided a mechanism through which it is possible to appropriately select a beam used in communication in an environment in which massive-MIMO beamforming is performed.” [Nakayama, 0012].

Claim(s) 37 rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 2015/0327080, “Claussen”) in view of Arpee et al. (US 6,711,404, “Arpee”) and further in view of Das et al. (US 2013/0244669, “Das”).
Examiner’s note: in what follows, references are drawn to Claussen unless otherwise mentioned.
Regarding claim 37, it is noted that while disclosing how to improve signal to noise and interference ratio in an area, Claussen does not specifically teach about automatically performing cell size adjustment. It, however, had been known before the effective filing date of the instant application as shown by Das as follows;
the method of Claim 30, wherein the cell coverage area of the at least one of the two frequency bands is adjusted automatically ([Das, 0015] “Automatically configuring the first small-area cell and the at least one neighbor small-area cell for communication 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Claussen by using the features of Nakayama in order to enhance the user experience with mobile communications such that “determining the one or more configuration parameters for the at least one of first small-area cell and the at least one neighbor small-area cell to reduce inter-cell interference” [Das, 0012].

Allowable Subject Matter
Claims 22, 24, 26-27, 29, 35, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 


/HARRY H KIM/           Primary Examiner, Art Unit 2411